Title: I. Resolution of Congress concerning a Commercial Clause, 31 December 1782
From: Continental Congress
To: 


          In Congress, 31 Dec. 1782. “On the report of a Committee to whom was referred a letter of the 14th of October last from the Minister plenipotentiary at the Court of Versailles, Resolved” that the American joint commissioners be instructed “to endeavour to obtain for the Citizens and inhabitants of the United States a direct Commerce to all parts of the British dominions and posessions in like manner as all parts of the United States may be opened to a direct Commerce of British subjects, or at least that such direct Commerce be extended to all parts of the British dominions and possessions in Europe and the West Indies.”
        